Motion to conform the order of this court entered on April 7, 1987 to the Per Curiam opinion filed therewith (126 AD2d 314) granted, and said order is amended by adding the following as a final paragraph thereto: "It is further unanimously ordered that the Departmental Disciplinary Committee for the First Judicial Department is hereby appointed to inventory respondent’s files and take such action as may be necessary to protect the interests of his clients.” Concur—Sullivan, J. P., Ross, Carro, Kassal and Rosenberger, JJ.